EXHIBIT 10.41
 
SEVENTEENTH AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS SEVENTEENTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this "Amendment") is entered into as of March 30, 2016, by and among
TELOS CORPORATION, a Maryland corporation ("Telos"), XACTA CORPORATION, a
Delaware corporation ("Xacta"; Telos and Xacta are each a "Borrower" and
collectively, the "Borrowers"), UBIQUITY.COM, INC., a Delaware corporation
("Ubiquity"), TELOWORKS, INC., a Delaware corporation ("Teloworks"; Ubiquity and
Teloworks are each, a "Credit Party" and collectively, the "Credit Parties"; the
Credit Parties and the Borrowers are each, a "Company" and collectively, the
"Companies"), and WELLS FARGO CAPITAL FINANCE, LLC, (successor by merger to
Wells Fargo Capital Finance, Inc., formerly known as Wells Fargo Foothill,
Inc.), as agent ("Agent") for the Lenders (defined below) and as a Lender.
WHEREAS, Borrowers, Credit Parties, Agent and certain other financial
institutions from time to time party thereto (the "Lenders") are parties to that
certain Second Amended and Restated Loan and Security Agreement dated as of May
17th, 2010, (as amended, restated or otherwise modified from time to time, the
"Loan Agreement"); and
WHEREAS, subject to the terms and conditions contained herein, Agent, Required
Lenders and Borrowers have agreed to amend the Loan Agreement in certain
respects, including in order to extend the Maturity Date from October 1, 2016 to
January 1, 2017 and to reduce the Maximum Revolver Amount from $20,000,000 to
$10,000,000;
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.            Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Loan
Agreement.
2.            Amendments to Loan Agreement.  Subject to the satisfaction of the
conditions set forth in Section 4 hereof, and in reliance upon the
representations and warranties set forth in Section 7(a) hereof, the Loan
Agreement is hereby amended as follows:
(a)            Each of the defined terms set forth in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety as follows:
"Applicable Margin" means (a) in the case of a Base Rate Loan, 2.25 percentage
points (2.25%) (the "Base Rate Margin"), and (b) in the case of a LIBOR Rate
Loan, 5.00 percentage points (5.00%) (the "LIBOR Rate Margin").
"Maximum Revolver Amount" means $10,000,000.
"Required Liquidity Amount" means $2,000,000; provided, however, that if the
2016 Liquidity Infusion is not consummated on or before June 1, 2016, then (x)
effective as of July 1, 2016, "Required Liquidity Amount" shall mean $2,500,000,
and (y) effective as of November 1, 2016, "Required Liquidity Amount" shall mean
$3,000,000.

--------------------------------------------------------------------------------

(b)            Each of the following defined terms is hereby added to Section
1.1 of the Loan Agreement in the appropriate alphabetical order:
"2016 Liquidity Infusion" means the receipt by Telos following the Seventeenth
Amendment Closing Date of Net Cash Proceeds in an amount equal to $5,000,000
from the issuance by Parent of either (x) unsecured Indebtedness of Parent that
has terms and conditions and is issued pursuant to documentation in form and
substance satisfactory to Agent in its sole discretion and is subordinated to
the Obligations on terms and conditions and pursuant to documentation in form
and substance satisfactory to Agent in its sole discretion (such Indebtedness,
"2016 Liquidity Infusion Subordinated Debt"), or (y) Stock of Parent having
terms and conditions and issued pursuant to documentation in form and substance
satisfactory to Agent in its sole discretion (and, to the extent requiring any
mandatory payments at any time by Parent or any of its Subsidiaries (if Agent
determines that such provisions are satisfactory), containing subordination
terms with respect to such payments in form and substance satisfactory to Agent
in its sole discretion) (such Stock, "2016 Liquidity Infusion Stock").
"2016 Liquidity Infusion Documents" means collectively, all of the agreements,
instruments or other documents executed in connection with the consummation of
the 2016 Liquidity Infusion and the issuance of the 2016 Liquidity Infusion
Stock or the 2016 Liquidity Infusion Subordinated Debt.
"2016 Liquidity Infusion Stock" has the meaning ascribed thereto in the
definition of 2016 Liquidity Infusion.
"2016 Liquidity Infusion Subordinated Debt" has the meaning ascribed thereto in
the definition of 2016 Liquidity Infusion.
"2016 Liquidity Infusion Subordination Agreement" means, collectively, one or
more subordination agreements in form and substance satisfactory to Agent in its
sole discretion pursuant to which the 2016 Liquidity Infusion Subordinated Debt
is subordinated to the Obligations.
"Seventeenth Amendment Closing Date" means March 30, 2016.
(c)            Section 2.4(c)(iv) of the Loan Agreement is hereby amended by
inserting a reference to "other than the issuance of the 2016 Liquidity Infusion
Stock and" immediately prior to the preference to "other than the issuance of
Stock to Parent" set forth therein.
(d)            Section 2.4(c) of the Loan Agreement is hereby amended by
inserting a new clause (v) at the end thereof as follows:
(v)            2016 Liquidity Infusion.  Within 1 Business Day of the issuance
by Parent of 2016 Liquidity Infusion Stock or 2016 Liquidity Infusion
Subordinated Debt, Borrowers shall prepay the outstanding principal amount of
the Obligations in accordance with Section 2.4(d) in an amount equal to 100% of
the Net Cash Proceeds received by such Person in connection with such issuance. 
The provisions of this Section 2.4(c)(iv) shall not be deemed to be implied
consent to any such issuance otherwise prohibited by the terms and conditions of
this Agreement.
2

--------------------------------------------------------------------------------

(e)            Section 2.4(d) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
(d)            Application of Mandatory Prepayments.
Each prepayment pursuant to Section 2.4(c)(i), (c)(ii), (c)(iii) or (c)(iv)
above shall (A) so long as no Event of Default shall have occurred and be
continuing, be applied, first, to the outstanding principal amount of the Term
Loan until paid in full, second, to the outstanding principal amount of the
Advances (without a corresponding permanent reduction in the Maximum Revolver
Amount), until paid in full, and third, to cash collateralize the Letters of
Credit in an amount equal to 105% of the then extant Letter of Credit Usage
(without a corresponding permanent reduction in the Maximum Revolver Amount),
and (B) if an Event of Default shall have occurred and be continuing, be applied
in the manner set forth in Section 2.4(b)(i).  Until $1,500,000 of prepayments
in the aggregate shall have been made pursuant to Section 2.4(c)(v) above, each
prepayment pursuant to Section 2.4(c)(v) above shall (A) so long as no Event of
Default shall have occurred and be continuing, be applied, first, to the
outstanding principal amount of the Term Loan until paid in full, second, to the
outstanding principal amount of the Advances (without a corresponding permanent
reduction in the Maximum Revolver Amount), until paid in full, and third, to
cash collateralize the Letters of Credit in an amount equal to 105% of the then
extant Letter of Credit Usage (without a corresponding permanent reduction in
the Maximum Revolver Amount), and (B) if an Event of Default shall have occurred
and be continuing, be applied in the manner set forth in Section 2.4(b)(i). 
After $1,500,000 of prepayment pursuant to Section 2.4(c)(v) above shall have
been applied in accordance with the immediately preceding sentence, the
remaining amount of each prepayment pursuant to Section 2.4(c)(v) above shall
(A) A) so long as no Event of Default shall have occurred and be continuing, be
applied, first, to the outstanding principal amount of the Advances (without a
corresponding permanent reduction in the Maximum Revolver Amount), until paid in
full, second, to cash collateralize the Letters of Credit in an amount equal to
105% of the then extant Letter of Credit Usage (without a corresponding
permanent reduction in the Maximum Revolver Amount), and third to the
outstanding principal amount of the Term Loan until paid in full, and (B) if an
Event of Default shall have occurred and be continuing, be applied in the manner
set forth in Section 2.4(b)(i).  Each such prepayment of the Term Loan shall be
applied against the remaining installments of principal of the Term Loan in the
inverse order of maturity (for the avoidance of doubt, any amount that is due
and payable on the Maturity Date shall constitute an installment).
(f)            Section 3.4 of the Loan Agreement is hereby amended by replacing
the reference therein to "for a term ending on October 1, 2016 (the "Maturity
Date")" with a reference to "for a term ending January 1, 2017 ("the "Maturity
Date")".
3

--------------------------------------------------------------------------------

(g)            Section 5 of the Loan Agreement is hereby amended to add a new
Section 5.27 as follows:
5.27.            2016 Liquidity Infusion Documents.
To the extent that the 2016 Liquidity Infusion has been consummated:  (a)
Companies have delivered to Agent true and correct copies of each of the 2016
Liquidity Infusion Documents; (b) no party thereto is in default in the
performance or compliance with any provisions thereof and the 2016 Liquidity
Infusion Documents comply in all material respects with all applicable laws; (c)
all 2016 Liquidity Infusion Subordinated Debt (if any) under the 2016 Liquidity
Infusion Documents is subordinate to the Obligations pursuant to the 2016
Liquidity Infusion Subordination Agreement and is subject to the terms and
conditions of the 2016 Liquidity Infusion Subordination Agreement; (d) the 2016
Liquidity Infusion Documents are in full force and effect and have not been
terminated, rescinded or withdrawn; (e) the execution, delivery and performance
of the 2016 Liquidity Infusion Documents does not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than consents or approvals that have
been obtained and that are still in full force and effect; (f) none of the
representations or warranties in any 2016 Liquidity Infusion Document contains
any untrue statement of a material fact or omits any fact necessary to make the
statements therein not misleading; and (g) the 2016 Liquidity Infusion
Subordinated Debt (if any) and any obligations with respect to the 2016
Liquidity Infusion Stock (if any) are not secured by any assets of Parent or any
other Person or guaranteed by any Person.
(h)             Section 7.1(e) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
(e)            Unsecured Indebtedness in an aggregate principal amount of
$2,500,000 (plus any capitalized interest added thereto in accordance with the
terms of the Porter Subordinated Debt Documents as in effect on the Twelfth
Amendment Closing Date) of Telos (and not of any other Company) to JP Charitable
Foundation and Porter Foundation Switzerland, severally, so long as such
Indebtedness is subject to one of the Porter Subordination Agreements.
(i)            Section 7.1 of the Loan Agreement is hereby amended to add a new
clause (f) at the end thereof as follows:
(f)            If the 2016 Liquidity Infusion is consummated by virtue of the
issuance of 2016 Liquidity Infusion Subordinated Debt, the 2016 Liquidity
Infusion Subordinated Debt in the initial aggregate principal amount of
$5,000,000 (plus any capitalized interest added thereto in accordance with the
terms of the 2016 Liquidity Infusion Documents as in effect upon the
consummation of the 2016 Liquidity Infusion) so long as such Indebtedness is
subject to the 2016 Liquidity Infusion Subordination Agreement.
4

--------------------------------------------------------------------------------

(j)            Section 7.8 of the Loan Agreement is hereby amended to amend and
restate clauses (e) and (f) thereof in their entirety as follows:
(e)            Make any payment on account of Indebtedness that has been
contractually subordinated in right of payment if such payment is not permitted
at such time under the subordination terms and conditions (including, without
limitation, any payment on account of the Porter Subordinated Debt if such
payment is not expressly permitted at such time under the terms and conditions
of the Porter Subordination Agreements, and any payment on account of the 2016
Liquidity Infusion Subordinated Debt if such payment is not expressly permitted
at such time under the terms and conditions of the 2016 Liquidity Infusion
Subordination Agreement).
(f)            Directly or indirectly amend, modify, alter, increase or change
any of the terms and conditions of any Porter Subordinated Debt Document or of
any 2016 Liquidity Infusion Document.
(k)            Section 7.20(a) of the Loan Agreement is hereby amended and
restated in their entirety as follows:
(a)            Fail to maintain:
(i)            Minimum EBITDA.  EBITDA, measured on a fiscal quarter-end basis,
for each period set forth below, of at least the required amount set forth in
the following table for the applicable period set forth opposite thereto:
Applicable Amount
Applicable Period
($4,300,000)
For the twelve month period ending on December 31, 2015
($3,667,000)
For the twelve month period ending on March 31, 2016
($1,780,000)
For the twelve month period ending on June 30, 2016
($2,070,000)
For the twelve month period ending on September 30, 2016
($4,340,000)
For the twelve month period ending on December 31, 2016

; and
(ii)            Minimum Recurring Revenue.  TTM Recurring Revenue measured on a
fiscal quarter-end basis for each fiscal quarter ending from and after the
fiscal quarter ending March 31, 2015, of at least $4,500,000.
(l)            Section 7.20(c) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
(c)            Fail to maintain:
5

--------------------------------------------------------------------------------

(i)            Liquidity.  Excess Availability (as of any date of determination,
"Liquidity"), of least the Required Liquidity Amount at any time.
(m)            Section 8.9 of the Loan Agreement is hereby amended and restated
in its entirety as follows:
8.9            If there is (a) a default in any material agreement to which any
Company or any of its Subsidiaries is a party and such default (i) occurs at the
final maturity of the obligations thereunder, or (ii) results in a right by the
other party thereto, irrespective of whether exercised, to accelerate the
maturity of the applicable Company's or its Subsidiaries' obligations
thereunder, to terminate such agreement, or to refuse to renew such agreement
pursuant to an automatic renewal right therein, (b) an event of default under
the Porter Subordinated Debt Documents, or (c) an event of default under the
2016 Liquidity Infusion Documents;
(n)            Section 8.16 of the Loan Agreement is hereby amended and restated
in its as follows:
8.16            If any Company or any holder of the Porter Subordinated Debt or
the Porter Subordinated Debt Documents or the 2016 Liquidity Infusion
Subordinated Debt or 2016 Liquidity Infusion Documents breaches any provision of
any Porter Subordination Agreement or the 2016 Liquidity Infusion Subordination
Agreement.
(o)            Schedule C-1 of the Loan Agreement is hereby amended and restated
in its entirety as set forth on Exhibit A attached hereto.
3.            Ratification.  This Amendment, subject to satisfaction of the
conditions set forth in Section 4 hereof, shall constitute an amendment to the
Loan Agreement and all of the Loan Documents as appropriate to express the
agreements contained herein.  Except as specifically set forth herein, the Loan
Agreement and the Loan Documents shall remain unchanged and in full force and
effect in accordance with their original terms.
4.            Conditions to Effectiveness.  This Amendment shall become
effective upon the satisfaction of the following conditions precedent:
(a)            Each party hereto shall have executed and delivered this
Amendment to Agent;
(b)            Companies shall have delivered to Agent the documents set forth
on the closing checklist attached as Exhibit B hereto, and such other documents,
agreements and instruments as may be requested or required by Agent in
connection with this Amendment, each in form and content acceptable to Agent;
(c)            No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment;
6

--------------------------------------------------------------------------------

(d)            Agent shall have received all fees and expenses due under the
Loan Documents as of the date hereof (which condition may be satisfied by Agent
charging such amounts to the Borrowers' loan account as an Advance on the date
hereof); and
(e)            All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent and its legal counsel.
5.            Reaffirmation and Confirmation.  Each Company hereby ratifies,
affirms, acknowledges and agrees that the Loan Agreement and the other Loan
Documents represent the valid, enforceable and collectible obligations of such
Company, and further acknowledges that there are no existing claims, defenses,
personal or otherwise, or rights of setoff whatsoever with respect to the Loan
Agreement or any other Loan Document.  Each Company hereby agrees that this
Amendment in no way acts as a release or relinquishment of the Liens and rights
securing payments of the Obligations.  The Liens and rights securing payment of
the Obligations are hereby ratified and confirmed by each Company in all
respects.
6.            Miscellaneous.
(a)            Warranties and Absence of Defaults.  To induce Agent and Lenders
to enter into this Amendment, each Company hereby represents and warrants to
Agent and Lenders that:
(i)
The execution, delivery and performance by it of this Amendment and each of the
other agreements, instruments and documents contemplated hereby are within its
corporate power, have been duly authorized by all necessary corporate action,
have received all necessary governmental approval (if any shall be required),
and do not and will not contravene or conflict with any provision of law
applicable to it, its articles of incorporation and by‑laws, any order, judgment
or decree of any court or governmental agency, or any agreement, instrument or
document binding upon it or any of its property;

(ii)
each of the Loan Agreement and the other Loan Documents, as amended by this
Amendment, are the legal, valid and binding obligation of each Company party
thereto enforceable against it in accordance with its terms, except as the
enforcement thereof may be subject to (A) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditor's rights generally, and (B) general principles of equity;

(iii)
the representations and warranties contained in the Loan Agreement and the other
Loan Documents are true and accurate as of the date hereof with the same force
and effect as if such had been made on and as of the date hereof;  and

(iv)
each Company has performed all of its obligations under the Loan Agreement and
the other Loan Documents to be performed by it on or before the date hereof and
as of the date hereof, it is in compliance with all applicable terms and
provisions of the Loan Agreement and each of the Loan Documents to be observed
and performed by it and no Event of Default or Default has occurred.

7

--------------------------------------------------------------------------------

(b)            Expenses.  Each Company hereby agrees that Companies, jointly and
severally, shall pay on demand all costs and expenses of Agent and each Lender
(including the reasonable fees and expenses of outside counsel) in connection
with the preparation, negotiation, execution, delivery and administration of
this Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith.  In addition,
each Company hereby agrees that Companies, jointly and severally, shall pay, and
save Agent harmless from all liability for, any stamp or other taxes which may
be payable in connection with the execution or delivery of this Amendment or the
Loan Agreement, as amended hereby, and the execution and delivery of any
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith.  All obligations provided herein shall
survive any termination of the Loan Agreement as amended hereby.
(c)            Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois.
(d)            Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or by electronic transmission of a portable document file
(PDF) or similar file shall be effective as delivery of a manually executed
counterpart of this Amendment.
7.            Release.
(a)            In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Company on behalf of itself
and such Company's successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set‑off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Company or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with the Loan Agreement, any of the Porter Subordinated Debt Documents or any of
the other Loan Documents or transactions thereunder or related thereto.
(b)            Each Company hereby acknowledges and agrees that such Company
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.
8

--------------------------------------------------------------------------------

(c)            Each Company hereby acknowledges and agrees that such Company
agrees that no fact, event, circumstance, evidence or transaction which could
now be asserted or which may hereafter be discovered shall affect in any manner
the final, absolute and unconditional nature of the release set forth above.


[signature pages follow]
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
AGENT AND LENDERS:
 
WELLS FARGO CAPITAL FINANCE, LLC.
(successor by merger to Wells Fargo Capital Finance, Inc.) as Agent and as a
Lender
 
By
/s/ Jordan E. Hilliard
Name
Jordan E. Hilliard
Title
Vice President
       
BORROWERS:
   
TELOS CORPORATION
A Maryland corporation
   
By
/s/ Jefferson V. Wright
Title
Jefferson V. Wright, EVP, General Counsel
       
XACTA CORPORATION
A Delaware corporation
   
By
/s/ Jefferson V. Wright
Title
Jefferson V. Wright, EVP, General Counsel
       
CREDIT PARTIES:
   
UBIQUITY.COM, INC.
A Delaware corporation
   
By
/s/ Jefferson V. Wright
Title
Jefferson V. Wright, EVP, General Counsel
       
TELOWORKS, INC.
A Delaware corporation
   
By
/s/ David Easley
Title
David Easley, President

--------------------------------------------------------------------------------

EXHIBIT A
Schedule C-1
See attached.

--------------------------------------------------------------------------------

Schedule C‑1
Commitments
 
 
Lender
Revolver Commitment
Term Loan Commitment*
Total Commitment
Wells Fargo Capital Finance, LLC
$10,000,000
$2,850,0001
$10,000,000
All Lenders
$10,000,000
$2,850,0001
$10,000,000





* The outstanding principal balance of the Term Loan shall reduce Availability
on a dollar for dollar basis.


1 The commitment to fund the Term Loan expired upon the making of the Term Loan
on the Closing Date and amounts repaid under the Term Loan may not be
reborrowed; the amount listed reflects the amount of the Term Loan outstanding
as the Seventeenth Amendment Closing Date.

--------------------------------------------------------------------------------

EXHIBIT B
Closing Checklist
See attached.
 

--------------------------------------------------------------------------------

CLOSING CHECKLIST
Amendment and Extension to
Second Amended and Restated Loan and Security Agreement by
Wells Fargo Capital Finance, LLC
to
Telos Corporation and Xacta Corporation
Closing Date:  March 30, 2016


I.            Parties:
A.
Wells Fargo Capital Finance, LLC (successor by merger to Wells Fargo Capital
Finance, Inc., formerly known as Wells Fargo Foothill, Inc.) ("WFCF"),
individually and as Agent ("Agent")
One Boston Place, 18th Floor
Boston, Massachusetts  02108
Telephone:(617) 624-4438
Facsimile:(617) 523-1697

B.
Telos Corporation ("Telos")
Xacta Corporation ("Xacta"; together with Telos, "Borrowers")
19886 Ashburn Road
Ashburn, Virginia  20147

C.
Ubiquity.com, Inc. ("Ubiquity")
Teloworks, Inc. ("Teloworks"; together with, Ubiquity, "Credit Parties")
19886 Ashburn Road
Ashburn, Virginia  20147

II.            Counsel to Parties:
A.
WFCF:

Goldberg Kohn Ltd.
55 East Monroe Street
Suite 3300
Chicago, Illinois 60603
Telephone:(312) 201-4000
Facsimile:(312) 332-2196

1

--------------------------------------------------------------------------------

B.
Borrowers and Credit Parties:

Helen Oh
Assistant General Counsel
Telos Corporation
19886 Ashburn Road
Ashburn, Virginia  20147
Telephone:(703) 726-2270
Facsimile:(703) 724-1468

III.            Closing documents:

A. Items pertaining to Borrowers and Credit Parties:

1.
Seventeenth Amendment to Second Amended and Restated Loan and Security Agreement

2.
Reaffirmation of Loan Documents

i)
Amended and Restated Guarantee of Credit Parties

ii)
Collateral Assignment of Business Interruption Insurance

iii)
Cash Management Agreements

iv)
Intercompany Subordination Agreement

v)
Telos Trademark Mortgage

vi)
Telos Copyright Mortgage

vii)
Telos Patent Mortgage

viii)
Telos Stock Pledge Agreement

ix)
Xacta Trademark Mortgage

x)
Ubiquity Stock Pledge Agreement

3.
Supplemental Fee Letter

B. Items Pertaining to Telos:

4.
Secretary's Certificate with respect to resolutions of directors, incumbency of
officers, bylaws and certified Articles of Incorporation

5.
Certificate of good standing in its jurisdiction of organization

2

--------------------------------------------------------------------------------

C. Items Pertaining to Xacta:

6.
Secretary's Certificate with respect to resolutions of directors, incumbency of
officers, bylaws and certified Certificate of Incorporation

7.
Certificate of good standing in its jurisdiction of organization

D. Items Pertaining to Ubiquity:

8.
Secretary's Certificate with respect to resolutions of directors, incumbency of
officers, bylaws and certified Certificate of Incorporation

9.
Certificate of good standing in its jurisdiction of organization

E. Items Pertaining to Teloworks:

10.
Secretary's Certificate with respect to resolutions of directors, incumbency of
officers, bylaws and certified Certificate of Incorporation

11.
Certificate of good standing in its jurisdiction of organization

G. Other Items:

12.
Opinion of counsel to Borrowers and Credit Parties

13.
Extensions to standby agreements from holders of 70% of private preferred stock

 
 
3